Exhibit 10(l)

 

Life Coverage Highlights for Executives of Dayton Power & Light Company

 

Life and Accidental Death & Dismemberment (AD&D) Insurance

 

Standard Insurance Company has developed this document to provide you with
information about the Life and AD&D coverage through your employer. Written in
non-technical language, this is not intended as a complete description of the
coverage. If you have additional questions, please refer to your human resources
representative.

 

Employer Plan Effective Date

 

The Life and AD&D coverage is effective as of September 1, 2004 and the coverage
is paid for by Dayton Power & Light Company.

 

Eligibility

 

To be eligible for this plan:

•                  You must be an active employee of Dayton Power & Light,
excluding, temporary or seasonal employees, full time members of the armed
forces, leased employees or independent contractors

•                  You must be regularly working at least 30 hours each week

 

Employee Coverage Amount

 

Basic Life coverage is 3 times annual earnings, to a maximum of 2 million

 

If you wish to become insured for an amount in excess of $500,000, the excess
will be subject to medical underwriting approval. All late applications and
requests for coverage increases are also subject to medical underwriting
approval.

 

Accidental Death and Dismemberment Insurance from Standard Insurance Company is
also included in this plan. The amount of AD&D is 3 times your Annual Earnings
to a maximum of $1,000,000.

 

Employee Coverage Effective Date

 

For employees in an Please contact your human resources representative for more
information regarding the following requirements that must be satisfied for your
insurance to become effective. You must satisfy:

 

•                  Eligibility requirements

•                  An eligibility waiting period

•                  An evidence of insurability requirement

 

An active work requirement. This means that if you are not actively at work on
the day before the scheduled effective date of insurance including Dependents
Life Insurance, your insurance will not become effective until the day after you
complete 30 days of active work as an eligible employee.

 

Suicide Exclusion

 

This plan includes an exclusion for death resulting from suicide or other
intentionally self-inflicted injury. The amount payable will exclude amounts
that have not been continuously in effect for at least two years on the date of
death. This is subject to state variations.

 

1

--------------------------------------------------------------------------------


 

Standard Insurance Company

Life Coverage Highlights for Executives of
Dayton Power & Light Company

 

Portability

 

If your insurance ends because your employment terminates, you may be eligible
to buy portable group insurance coverage. Please see your human resources
representative for additional information. This is subject to state variations.

 

You may use the portability feature if:

 

•                  You are under age 65;

•                  You are not disabled; and

•                  You have worked for Dayton Power & Light Company as a full
time employee for 12 consecutive months.

 

Conversion

 

If your insurance ends because your employment terminates, you may be eligible
to convert the terminated coverage to an individual life insurance policy
without providing evidence of insurability. Please see your human resources
representative for additional information

 

If You Become Terminally III

 

Under the Accelerated Benefit provision, you may be eligible to receive up to
75% to $450,000 of your Basic Life insurance and Additional Life insurance if
you become terminally ill, have a life expectancy of less than 21 months and
meet other eligibility requirements. This benefit allows you to use the proceeds
as you desire - whether to cover medical expenses or to maintain your quality of
life. The amount paid under the Accelerated Benefit provision including an
interest charge would reduce the amount of Basic Life insurance and Additional
Life insurance payable upon your death.

 

2

--------------------------------------------------------------------------------